F I L E D
                                                               United States Court of Appeals
                                                                       Tenth Circuit
                   UNITED STATES CO URT O F APPEALS
                                                                      August 29, 2006
                                TENTH CIRCUIT                      Elisabeth A. Shumaker
                                                                       Clerk of Court


 GEO RG IAN A M AR GA RET
 M ONTG OM ERY-BR OOKS,
                                                      No. 06-1012
             Plaintiff-Appellant,
       v.                                             (D. Colorado)
 R EG IO N A L TR AN SPO RTA TION           (D.C. No. 05-cv-363-M SK-OES)
 DISTRICT and RA ND ALL
 BU RN S,

             Defendants-Appellees.




                                     OR DER


Before H E N RY, BR ISC OE, and O’BRIEN, Circuit Judges.


      Proceeding pro se, Georgiana M argaret M ontgomery-Brooks has filed a

petition for rehearing regarding our prior order and judgment, filed on July 10,

2006. In that order and judgment, we concluded that M s. M ontgomery-Brooks’s

federal court claims were barred by claim preclusion and the Rooker-Feldman

doctrine. W e further concluded that M s. M ontgomery-Brooks had failed to

advance a reasoned, non-frivolous argument on appeal, and we therefore denied

her motion to proceed in forma pauperis and dismissed the appeal.
      In her petition for rehearing, M s. M ontgomery-Brooks correctly notes that

she paid the filing fee on June 6, 2006. She also challenges our application of

claim preclusion and the Rooker-Feldman doctrine.

      W e agree with M s. M ontgomery-Brooks that in light of her payment of the

filing fee, her motion to proceed in forma pauperis was moot and we should not

have addressed it. However, on the merits, we reaffirm our conclusion that the

district court’s dismissal of her claims was proper.

Accordingly, we V ACATE our prior ruling denying M s. M ontgomery-Brook’s

motion to proceed in forma pauperis and direct that the docket correctly note that

the fee was paid. W e DENY M s. M ontgomery-Brook’s petition for rehearing as

to the merits of her claims, and, for the reasons set forth in our prior order and

judgment, we reiterate our AFFIRM ANCE of the judgment of the district court

dismissing her claims.



                                 Entered for the Court,



                                 Robert H. Henry
                                 United States Circuit Judge




                                          -2-
                                                                       F I L E D
                                                                United States Court of Appeals
                                                                        Tenth Circuit
                    UNITED STATES CO URT O F APPEALS
                                                                        July 10, 2006
                                 TENTH CIRCUIT                      Elisabeth A. Shumaker
                                                                        Clerk of Court


 GEO RG IAN A M AR GA RET
 M ONTG OM ERY-BR OOKS,
                                                        No. 06-1012
               Plaintiff-Appellant,
          v.                                           (D. Colorado)
 R EG IO N A L TR AN SPO RTA TION            (D.C. No. 05-cv-363-M SK-OES)
 DISTRICT and RA ND ALL
 BU RN S,

               Defendants-Appellees.




                            OR D ER AND JUDGM ENT *


Before H E N RY, BR ISC OE, and O’BRIEN, Circuit Judges. **


      Proceeding pro se, Georgiana M argaret M ontgomery-Brooks appeals the

district court’s order dismissing her complaint on the grounds of claim preclusion

and the Rooker-Feldman doctrine. See D.C. Court of Appeals v. Feldman, 460


      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10 TH C IR . R. 36.3.


      **
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist the determination of
this appeal. See F ED . R. A PP . P. 34( A )(2); 10 TH C IR . R. 34.1(G). The case is
therefore ordered submitted without oral argument.
U.S. 462 (1983); Rooker v. Fid. Trust Co., 263 U.S. 413 (1923). She seeks to

proceed in forma pauperis. W e deny her motion to proceed in forma pauperis and

dismiss this appeal.

      The record indicates that, prior to filing this federal case, M s. M ontgomery-

Brooks sued the defendants Regional Transportation District and Randall Burns in

a Colorado state court, seeking to recover damages for injuries that she sustained

when a shuttle bus in which she was riding was hit by another vehicle. Following

a bench trial, the state court ruled against her.

      For substantially the same reasons as set forth by the district court, we

agree that M s. M ontgomery-Brooks’s federal court claims are barred by claim

preclusion and the Rooker-Feldman doctrine.

      As to claim preclusion, we note that under Colorado law, “[f]or a claim in a

second judicial proceeding to be precluded by a previous judgment, there must

exist: (1) finality of the first judgment, (2) identity of subject matter, (3) identity

of claims for relief, and (4) identity or privity between parties to the actions.”

Argus Real Estate, Inc. v. E-470 Pub. Highway Auth., 109 P.3d 604, 608 (Colo.

2005). The first, second and fourth elements are clearly satisfied here. The state

court entered a final judgment, and M s. M ontgomery-Brook’s causes of action in

this lawsuit arise out of the same accident for which she sought damages in state

court. The defendants in this federal case were also named as defendants in the

state court case.

                                           -2-
      As to the third element— “whether there exists identity of claims for relief,”

we note that it “is bounded by the injury for which relief is demanded, and not by

the legal theory on which the person asserting the claim relies.” Id. at 608-09.

“Thus, claim preclusion bars relitigation not only of all claims actually decided,

but of all claims that might have been decided if the claims are tied by the same

injury.” Id. at 609 (internal quotation marks omitted). Accordingly, even though

M s. M ontgomery-Brooks has asserted a claim in this federal case that she did not

assert in the state court case (seeking benefits under a Colorado statute), that

claim could have been asserted in the state court case. Accordingly, the third

element of claim preclusion is satisfied as well.

      As to the Rooker-Feldman doctrine, we note that M s. M ontgomery-Brooks

herself has characterized this action as an appeal of the state court ruling. See

Aplt’s Br. at 3; Aplt’s Reply Br. at 16. The Rooker-Feldman doctrine provides

that federal district courts lack jurisdiction over “cases brought by state-court

losers complaining of injuries caused by state-court judgments rendered before

the district court proceedings commenced and inviting district court review and

rejection of those judgments.” Exxon M obil Corp. v. Saudi Basic Indus. Corp.,

544 U.S. 280, 284 (2005). Thus, to the extent that she is appealing the state court

judgment, M s. M ontgomery-Brooks’s claims are also barred by the R ooker-

Feldman doctrine.




                                          -3-
      Accordingly, M s. M ontgomery Brooks has failed to advance a reasoned,

nonfrivolous argument in support of reversing the district court’s dismissal of her

action. See DeBardeleben v. Quinlan, 937 F.2d 502, 505 (10th Cir. 1991). W e

therefore DENY her motion to proceed in forma pauperis and DISM ISS this

appeal.

                                Entered for the Court



                                Robert H. Henry
                                United States Circuit Judge




                                         -4-